SEPARATION AGREEMENT

 
This Separation Agreement (this “Agreement”), is made and entered into by and
between Maidenform, Inc. (“Employer”), Maidenform Brands, Inc. (“Parent” and
collectively with Employer, the “Company”) and Steven N. Masket (“Masket”).
 
1.           Retirement.  Masket hereby notifies the Company that he is
resigning from his employment with the Company due to his retirement effective
March 6, 2009 (the “Retirement Date”).  Effective on the Retirement Date, Masket
hereby resigns as an officer of the Company and any of its subsidiaries and
affiliates (collectively, the “Company Group”) and from any such positions held
with any other entities at the direction of, or as a result of his affiliation
with, the Company or any other member of the Company Group.  Masket agrees to
promptly execute and deliver such other documents as the Company shall
reasonably request to evidence such resignations.  In addition, Masket hereby
agrees and acknowledges that the Retirement Date shall be the date of his
termination from all other offices, positions, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company or
any other member of the Company Group.
 
2.           Transition Period.  During the period prior to the Retirement Date
(the “Transition Period“), Masket agrees that he shall assist the Company in
transitioning his duties to other Company employees and that he shall continue
to perform duties for the Company as requested by Chief Executive Officer of the
Parent (the “CEO”) that are consistent with the duties
 
1

--------------------------------------------------------------------------------


 
he has previously performed for the Company.  During the Transition Period,
Masket shall continue to receive his Base Salary (as defined in the Employment
Agreement between Masket, Employer and Parent dated as of December 18, 2008 (the
“Employment Agreement”) in accordance with the Employer’s normal payroll
practices and shall remain eligible to participate in the employee benefit
programs and arrangements maintained by the Employer subject to their terms and
conditions.  During the Transition Period, Masket shall be entitled to one (1)
week of paid vacation to be taken during the week of February 16, 2009, without
the consent of the CEO, and up to an additional two (2) weeks of paid vacation
with the consent of the CEO.  On the Retirement Date, Masket shall be entitled
to receive (i) payment of any accrued but unpaid Base Salary through the
Retirement Date in accordance with the Employer’s normal payroll practices, (ii)
payment for any unused vacation as set forth in this paragraph as of Retirement
Date paid within fifteen (15) days following the Retirement Date and (iii) such
vested benefits or rights which he may have accrued through the Retirement Date
under any benefit plan of the Employer (other than any severance pay plan
maintained by the Employer) paid or provided in accordance with the terms and
conditions of the applicable plan.
 
3.           Separation Benefits.  In consideration for Masket executing and not
revoking this Agreement, the Employer hereby agrees to pay and provide to Masket
the following payments and benefits (collectively, the “Separation Benefits”):
 
a.           payment of an amount equal to $372,395, which amount shall be
subject to tax and other required withholdings and shall be paid in equal
periodic installments over a period of twelve (12) months from the Retirement
Date in accordance with the Em-
 
2

--------------------------------------------------------------------------------


 
ployer’s normal payroll policies as if Masket continued to be an employee of the
Employer (but off payroll); and
 
b.           subject to Masket’s or his dependents’ timely election of COBRA
continuation under the Employer’s group health and dental plans, for a period
ending on the earlier of twelve (12) months following the Retirement Date or
Masket’s becoming eligible for medical and dental benefits from a subsequent
employer, the Employer shall pay to Masket on the first Employer payroll date in
each month following the Retirement Date an amount equal to 100% of the monthly
premium for such COBRA coverage for the applicable month.  The foregoing
payments shall each be a bonus to Masket subject to tax and other required
withholdings and each such payment shall include a gross-up payment in an amount
equal to all such applicable taxes at Masket’s maximum marginal rates.
 
In addition, subject to Masket’s execution, delivery and non-revocation of an
additional release, effective as of the Retirement Date, in favor of the Company
Group and its affiliates, in substantially in the form of Sections 4 through 17
hereof, the Employer hereby agrees to (i) provide to Masket with executive
outplacement services up to a maximum of $10,000, any such amount to be paid
directly by the Employer; provided that (i) subject to (ii), such benefit shall
be provided for a period of not less than three (3) months commencing on the
Retirement Date and (ii) such benefit shall in any event cease on the earlier of
the date Masket obtains subsequent employment and September 6, 2009; and (ii)
extend the COBRA continuation coverage pursuant to paragraph (b) above for an
additional six (6) months, subject to the conditions, qualifications and
limitations contained in paragraph (b).
 
3

--------------------------------------------------------------------------------


 
Masket is not required to seek other employment following the Retirement Date
and there shall be no offset against any amounts due Masket under this Agreement
on account of any remuneration attributable to any subsequent employment that
Masket may obtain.
 
Any equity incentives granted to Masket prior to the Retirement Date shall vest,
be exercisable or be forfeited in accordance with the terms and conditions set
forth in the applicable award agreement regarding Masket’s retirement from the
Company.  The Company acknowledges and agrees that for purposes of the 2005
Stock Incentive Plan, the Committee (as defined in such plan) has approved
Masket’s treatment as “Retired” under the terms of such plan.
 
4.           Masket acknowledges and agrees that he had the opportunity to
review and consider this Agreement, including the Separation Benefits, for a
period of at least twenty-one (21) days.  Masket also acknowledges and agrees
that he has had the opportunity during such period to discuss this Agreement and
the Separation Benefits fully with whomsoever he wished, and was advised that he
could consult an attorney of his own choice and had a reasonable opportunity to
do so and that he has freely and voluntarily elected to take advantage of the
Separation Benefits.
 
5.           In consideration for the Separation Benefits, the sufficiency of
which Masket hereby acknowledges, and, other than claims for accrued, vested
benefits under any employee benefit plan of the Company (including vested stock
options) or for any of his rights pursuant to Section 19 of the Employment
Agreement, and except as provided in paragraph 7, Masket fully and finally
waives, discharges, and releases the Company and the other members of the
 
4

--------------------------------------------------------------------------------


 
Company Group and its and their current, former and future subsidiaries,
divisions, related entities, employee benefit plans and funds, and its and their
respective current, former and future directors, officers, shareholders,
employees, attorneys, and agents (whether acting as agents for the Company or
any other member of the Company Group or in their individual capacities) (herein
collectively referred to as the “Released Parties”), from any and all claims of
whatsoever nature, known and unknown, whether in law or in equity, which he or
anyone acting through him, his estate or on his behalf ever had, now have or may
have against the Released Parties by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter up to and
including the date he signs this Agreement, provided, however, that the
foregoing shall not be deemed to waive any indemnification rights Masket may
have pursuant to applicable law, the Certificates of Incorporation or Bylaws of
the Company or under any Directors and Officers Liability Insurance Policy.
 
6.           Without limiting the generality of the foregoing paragraph, but
subject to the limitations set forth in paragraph 6 hereof and except as
provided in paragraph 7, this Agreement is intended to and shall release the
Released Parties from any and all claims arising out of or in connection with
Masket’s employment with the Company and with the termination or decision to
terminate said employment, including but not limited to (i) any claim under the
Age Discrimination in Employment Act (including the Older Worker Benefit
Protection Act), as amended, Title VII of the Civil Rights Act of 1964, The
Civil Rights Act of 1866, or any other Civil Rights Act, the Americans with
Disabilities Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued, vested benefits under any employee benefit pension
 
5

--------------------------------------------------------------------------------


 
plan of the Company in accordance with the terms and conditions of such plan and
applicable law), and the Family and Medical Leave Act; (ii) any other claim
(whether based on federal, state, or local law, statutory or decisional
including, but not limited to the New York State Human Rights Law, the New York
City Administrative Code, New Jersey Civil Rights Act or the New Jersey Law
Against Discrimination, the New Jersey Family Leave Act, the Millville Dallas
Airmotive Plant Job Loss Notification Act, as amended) relating to or arising
out of Masket’s employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress or compensatory or punitive
damages; and (iii) any claim for attorneys’ fees, costs, disbursements and/or
the like.
 
7.           Rights and Claims Preserved.  Nothing in this Agreement shall
prevent Masket from filing a charge with the United States Equal Employment
Opportunity Commission (“EEOC”) or from cooperating with the EEOC; however,
Masket hereby acknowledges and agrees that he shall not accept, and shall not be
entitled to retain, any compensation or other relief recovered by the EEOC on
his behalf as a result of such charge with respect to any matter covered by this
Agreement.  Nothing in this Agreement shall prevent Masket from filing a lawsuit
challenging the validity of his waiver of federal age discrimination claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act.
 
8.           OWBPA.  The release in paragraph 6 of this Agreement includes a
waiver of claims against the Company under the Age Discrimination in Employment
Act (“ADEA”) and
 
6

--------------------------------------------------------------------------------


 
the Older Workers Benefit Protection Act (“OWBPA”).  Therefore, pursuant to the
requirements of the ADEA and the OWBPA, Masket specifically acknowledge the
following:
 
(a)           that he has been advised to consult with an attorney of my
choosing concerning the legal significance of this Agreement;
 
(b)           that this Agreement is written in a manner that he understands;
 
(c)           that the Separation Benefits are adequate and sufficient for his
entering into this Agreement and consists of benefits to which he is not
otherwise entitled;
 
(d)           that he has been afforded twenty-one (21) days to consider this
Agreement before signing it (although he may sign it at any time prior to those
21 days) and that any changes to this Agreement subsequently agreed upon by the
parties, whether material or immaterial, do not restart this period for
consideration; and
 
(e)           that he has been advised that during the seven (7) day period
after he signs the Agreement, he may revoke his acceptance of this Agreement by
delivering written notice to the Company, 485 F U.S. Highway 1, Iselin NJ 08830
attention: Gayle I. Weibley, Senior Vice President, Human Resources, and that
this Agreement shall not become effective or enforceable until after the
revocation period has expired.
 
9.           In order to induce the Employer to extend the Separation Benefits
to him, Masket hereby represent and warrant to the Company as follows:
 
7

--------------------------------------------------------------------------------


 
                 (i)no other promise, inducement, threat, agreement or
understanding of any kind or description whatsoever has been made with or to him
by any person or entity whomsoever to cause him to execute this Agreement;
 
                 (ii)he has not incurred any injury or disability precluding
regular employment as a result of his employment at the Company;
 
                 (iii)he is not eligible for reinstatement or reemployment or
employment with the Company at any time in the future and covenants that he will
not seek resumed employment or any other remunerative relationship, including
without limitation any form of independent contractor or consultant relationship
with the Company; and
 
                 (iv)this Agreement is not intended, and shall not be construed,
as an admission that the Company has violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract or
committed any wrong whatsoever against him.  Masket agrees that this Agreement
may only be used as evidence in a subsequent proceeding in which the parties
allege a breach of this Agreement.
 
10.           Masket agrees that he will not disparage or encourage or induce
others to disparage the Company.  For the purposes of this Agreement, the term
“disparage” includes, without limitation, comments or statements to the press
and/or media, the Company or any individual or entity with whom the Company has
a business relationship which would adversely affect in any manner (i) the
conduct of the business of the Company (including, without limitation, any
business plans or prospects) or (ii) the business reputation of the Company.
 
8

--------------------------------------------------------------------------------


 
11.           (a)  Masket agrees that he will reasonably cooperate with the
Company and its counsel, taking into account his professional obligations to any
subsequent employer and his personal obligations, in connection with any
investigation, administrative proceeding or litigation relating to any matter
that occurred during his employment in which he was involved or of which he has
knowledge.
 
(b)           Masket agrees that, in the event he is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) which in any way relates to his
employment by the Company, he will give prompt notice of such request to the
Company’s general counsel with a copy to the CEO, each at 485 F U.S. Highway 1
South, Iselin, NJ 08830 and, unless required by court order, will make no
disclosure until the Company has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure.
 
12.           Masket represents that he has returned (or will return on or prior
to the Retirement Date) to the Company all property belonging to the Company,
including but not limited to laptop, cell phone, keys, card access to the
building and office floors, Employee Handbook, phone card, Rolodex (if provided
by the Company), computer user name and password, disks and/or voicemail code.
 
13.           (a)  The terms and conditions of this Agreement are and shall be
deemed to be confidential, and shall not be disclosed by any party to any person
or entity without the prior written consent of the other party, except if
required by law.  Notwithstanding the forego-
 
9

--------------------------------------------------------------------------------


 
ing, Masket may disclose this Agreement to his accountants, attorneys and/or
immediate family members, provided that, to the maximum extent permitted by
applicable law, rule or regulation, they agree to maintain the confidentiality
of this Agreement.  Masket further represent that he has not disclosed the terms
and conditions of this Agreement to anyone other than his attorneys, accountants
and/or immediate family members.
 
(b)  Masket hereby acknowledges and reaffirms his continuing obligations under
Sections 11, 12 and 13 of the Employment Agreement relating to confidentiality,
return of property, developments, noncompetition and nonsolicitation and the
Employer’s rights under Section 14 of the Employment Agreement. The Company
hereby acknowledges that any all rights Masket has to indemnification or
advancement as of the execution of this Agreement shall continue in full force
and effect and not be adversely impacted by this Agreement in any respect.
 
14.           Masket also expressly acknowledge that in the event that a court
of competent jurisdiction determines that this Agreement is illegal, void or
unenforceable, he agrees to execute a release or waiver that is legal and
enforceable.  Additionally, Masket agrees that any breach by him of paragraphs
5, 6, 9, 11, 12 or 13 shall constitute a material breach of this Agreement as to
which the Company may seek all relief available under the law.
 
15.           Except as specifically set forth herein, the Employment Agreement
is superseded by this Agreement.
 
16.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
10

--------------------------------------------------------------------------------


 
17.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflict
of laws.
 
18.           The parties hereby acknowledge and agree that Masket’s retirement
from the Company shall constitute a “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations and guidance promulgated thereunder (collectively “Code
Section 409A”).  Although the Employer does not guarantee the tax treatment of
any particular payment or benefit, it is intended that the provisions of this
Agreement provide for payments or benefits that either comply with, or are
exempt from, Code Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.  With regard to any installment payments
provided for herein, each installment thereof shall be deemed a separate payment
for purposes of Code Section 409A.
 
 
 
FINALLY, MASKET ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ THIS
AGREEMENT, KNOWS AND UNDERSTANDS THE AGREEMENT AND HAS SIGNED THIS AGREEMENT AS
HIS OWN FREE ACT AND DEED.
 
11

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the dates
set forth below.
 

  MAIDENFORM, INC.          
 
By:
/s/ Maurice S. Reznik       Maurice S. Reznik       Chief Executive Officer    
        Date:  January 16, 2009                             MAIDENFORM BRANDS,
INC.             By: /s/ Maurice S. Reznik       Maurice S. Reznik       Chief
Executive Officer             Date: January 16, 2009                     /s/
Steven N. Masket     Steven N. Masket             Date: January 16, 2009  

 
On this 16th day of January 2009, before me personally came Steven N. Masket to
be known and known to me to be the person described and who executed the
foregoing Agreement, and he duly acknowledged to me that he executed the same.


 

         
/s/ Bernadette Ruchala
   
 
 
Notary Public Stamp & Seal:
   
 
 
 
   
 
 

 
12

--------------------------------------------------------------------------------

